           Case 4:19-cv-00017-KGB Document 58 Filed 09/07/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

AMERICAN ATHEISTS, INC.;
BETTY JO FERNAU;
CATHERINE SHOSHONE;
ROBERT BARRINGER; and
KAREN DEMPSEY                                                             PLAINTIFFS,

vs.                             Case No. 4:19-cv-17-KGB

STANLEY JASON RAPERT,
In his individual and official capacity                                   DEFENDANT.

           MOTION TO WITHDRAW AS COUNSEL FOR THE DEFENDANT

      Comes now the Petitioner, Ashley Jordan Davis, Ark. Bar No. 2017034, and for

her Motion to Withdraw as Counsel for the Defendant states that:

      1.       Paul Byrd Law Firm, PLLC was hired to represent the Defendant in the

above-referenced case.

      2.       Ashley Jordan Davis served as counsel for the Defendant while employed

at Paul Byrd Law Firm, PLLC.

      3.       Ashley Jordan Davis is no longer employed at Paul Byrd Law Firm, PLLC.

      4.       Ashley Jordan Davis is not in possession of any unearned fees from the

Defendant, and the Defendant’s file has been retained by Paul Byrd Law Firm, PLLC.

      5.       Because Defendant has other counsel, no prejudice will occur by the

withdrawal of Ashley Jordan Davis.

      6.       Ashley Jordan Davis respectfully requests that she be relieved as

Defendant’s attorney of record.
        Case 4:19-cv-00017-KGB Document 58 Filed 09/07/21 Page 2 of 2




       WHEREFORE, good cause having been shown to exist, Ashley Jordan Davis,

moves this honorable Court to relieve her as counsel in this matter immediately.

                                                  Respectfully submitted,

                                                  Ashley Jordan Davis
                                                  Ark. Bar No. 2017034
                                                  Attorney at Law
                                                  P.O. Box 94442
                                                  North Little Rock, AR 72190
                                                  T: (501) 722-3503
                                                  Email: jordanashleydavis@gmail.com

                              CERTIFICATE OF SERVICE

       I hereby certify that, on September 7, 2021, I caused a true and correct copy of the

foregoing to be served on counsel of record by electronically filing it with the Clerk of the

Court using the ECF system, which will send notification of such filing to the registered

participants.

                                                           Ashley Jordan Davis
                                                         Ashley Jordan Davis
